DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

or encoding circuitry that is separate from the baseband processor….”.  Since there is a “or” above, shouldn’t the underlined “the” be “a”?
Regarding claim 12, line 2 recites in part “…..to identify an indication of a localized manner….”. It is unclear as to the indication of what in a localized manner? The sentence above seems to be incomplete.
Regarding claim 13, line 1 recites in part “…..wherein the indication is of….”. It is unclear as to the indication of what?.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et. al. (US 20190037540 A1, Seo hereinafter), and further in view of Zhang et. al. (US 20090285163 A1, Zhang hereinafter).

Seo discloses the following:

Independent claim:

Regarding claim 1,     An apparatus for a next generation NodeB (gNB) (e.g. “In 5G (e.g., New RAT), a system bandwidth may be increased more greatly than the LTE (e.g., 200 MHz), and various types of UEs may coexist. For example, a wideband UE (WB-UE) for supporting wide bandwidth transmission and reception and a narrowband UE (NB-UE) which may use some of a full system bandwidth may coexist” [0129],  which 5G or New RAT is associated with next generation NodeB or gNB) comprising: first circuitry (e.g. Fig. 19, processor 180) to:
determine a number of resource element groups (REGs) to be included in a resource element group bundle (REGB) (e.g. “At least one of a resource mapping scheme of the downlink control information, reference signal configuration for demodulation of the downlink control information, a physical resource block (PRB) bundling size, CCE aggregation levels and the number of control channel candidates corresponding to each of the CCE aggregation levels may be configured as a parameter specific to the search space through the search space information“ [0011], which physical resource block (PRB) is considered as the resource element group (REG)  and which physical resource block (PRB) bundling size is associated with the number of REGs to be included in a REGB. Note that the base station transmitting the control information as discussed below must determine the number of REGs to be included in a REGB before transmitting the control information) for a new radio physical downlink control channel (NR-PDCCH) (e.g. “It is preferable that two kinds of resource mapping schemes are supported for new RAT (NR)-PDCCH. If a plurality of control symbols are configured, frequency-first mapping and time-frequency mapping may be supported for NR-PDCCH to improve channel estimation performance and coding gain” [0205]); and
generate a signal that indicates the number of the REGs (e.g. “a method for transmitting, by a base station, control information in a wireless communication system according to other aspect of the present invention comprises transmitting search space information on a self-contained subframe having all of a downlink control symbol, a data symbol, and an uplink control symbol; mapping downlink control information of the UE into one of control channel candidates indicated through the search space information; and transmitting the downlink control information to the UE” [0008], which control information is associated with the signal); and 
second circuitry, to encode the signal for transmission to a user equipment (UE) (e.g. “the network may signal or may previously be configured such that the WB-UE and the NB-UE may detect/decode control information by using different ports” [0151], which decoding by UE is associated with encoding the signal by the base station for transmission to the UE. Note that there must be a circuitry in the base station to encode the signal which circuitry is considered as the second circuitry).

It is noted that while disclosing the second circuitry, Seo is silent about second circuitry, coupled with the first circuitry, which however had been known in the art before the effective filing date of the claimed invention as shown by Zhang in a disclosure
“Resource Assignment Systems and Methods”, wherein “With reference to FIG. 34, a base station 3314 is illustrated. The base station 3314 generally includes a control system 3320, an encoder 3321, a baseband processor 3322, transmitter 3324, receiver 3326, multiple antennas 3328, and a network interface 3330” [0210]. Note that the processor is considered as the first circuitry and the encoder is considered as the second circuitry, which second circuitry is coupled to the first circuitry. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second circuitry of Seo with that of Zhang so that “reducing resource assignment overhead would allow a larger amount of data to be transmitted on the resource” [0006].

Seo in view of Zhang further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Seo):

Dependent claims:

Regarding claim 7,     The apparatus of claim 1, wherein the signal is to be transmitted via higher layer signaling (e.g. “the control region may be referred to as the control resource set. Also, a plurality of SSs and/or a plurality of control resource sets may be configured (e.g., higher layer signaling or broadcasting)” [0198]).

Regarding claim 8,     The apparatus of claim 1, wherein the signal is to be transmitted via radio resource control (RRC) signaling (e.g. “A network (e.g., eNB) may determine a transmission scheme which will be applied to each SS, and may signal the determined transmission scheme to the UE (e.g., system information such as MIB and SIB or RRC signaling). Therefore, the UE may receive control information by assuming a transmission scheme corresponding to SS when attempting detection of control information from the SS” [0114]).

Regarding claim 9,     The apparatus of claim 1, wherein the second circuitry comprises encoding circuitry that is separate from the baseband processor (e.g. Zhang: aforesaid second circuitry. Note that there are multiple options in the claim and only this option is considered here).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et. al. (US 20190037540 A1, Seo hereinafter).

Seo discloses the following:

Regarding claim 10,     An apparatus for a user equipment (UE) (e.g. Fig. 19, MS 110), comprising:
memory (e.g. Fig. 19, “The processor 155/180 of the user equipment/eNB 110/105 directs operations (e.g., control, adjustment, management, etc.) of the user equipment/eNB 110/105. The processor 155/180 may be connected to the memory unit 160/185 configured to store program codes and data. The memory 160/185 is connected to the processor 155/180 to store operating systems, applications and general files“ [0262], which memory unit 160 is the memory) to store an indication of a number of resource element groups (REGs) to be included in a resource element group bundle (REGB) (e.g. “At least one of a resource mapping scheme of the downlink control information, reference signal configuration for demodulation of the downlink control information, a physical resource block (PRB) bundling size, CCE aggregation levels and the number of control channel candidates corresponding to each of the CCE aggregation levels may be configured as a parameter specific to the search space through the search space information“ [0011], which physical resource block (PRB) is considered as the resource element group (REG)  and which physical resource block (PRB) bundling size is associated with the number of REGs to be included in a REGB. Note that the base station transmitting the control information as discussed below must determine the number of REGs to be included in a REGB before transmitting the control information) for a new radio physical downlink control channel (NR-PDCCH) (e.g. “It is preferable that two kinds of resource mapping schemes are supported for new RAT (NR)-PDCCH. If a plurality of control symbols are configured, frequency-first mapping and time-frequency mapping may be supported for NR-PDCCH to improve channel estimation performance and coding gain” [0205]), the indication received from a next generation NodeB (gNB) (e.g. “a method for transmitting, by a base station, control information in a wireless communication system according to other aspect of the present invention comprises transmitting search space information on a self-contained subframe having all of a downlink control symbol, a data symbol, and an uplink control symbol; mapping downlink control information of the UE into one of control channel candidates indicated through the search space information; and transmitting the downlink control information to the UE” [0008], which control information is associated with the indication);
first circuitry (e.g. aforesaid processor 155) to:
identify the indication (e.g. aforesaid “The processor 155/180 of the user equipment/eNB 110/105 directs operations (e.g., control, adjustment, management, etc.) of the user equipment/eNB 110/105”); and
determine a configuration of a search space (SS) (e.g. “a method for receiving, by a user equipment (UE), control information in a wireless communication system according to one aspect of the present invention comprises receiving search space information on a self-contained subframe having all of a downlink control symbol, a data symbol, and an uplink control symbol” [0006], which search space information is associated with configuration of the search space. Moreover, “The SSs may be identified in accordance with a type of a control signal (or control information). The network may indicate, to the UE, the SSs configured in accordance with the type of the control signal by using system information (e.g., MIB, SIB) or RRC signaling” [0117]) of the UE based on the number of the REGs to be included in the REGB (e.g. aforesaid number of REGs in the REGB).


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Zhang as applied to claim 1 above, and further in view of  Park et. al. (US 20190199477 A1, Park hereinafter).

Seo in view of Zhang further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Seo):

Regarding claim 2,     The apparatus of claim 1, wherein the first circuitry is further to determine the number of REGs to be included in the REGB (e.g. aforesaid PRB bundling size).

It is noted that while disclosing the signal, Seo is silent about determine a bundling direction for the REGs to be included in the REGB, wherein the signal further indicates the bundling direction, which however had been known in the art before the effective filing date of the claimed invention as shown by Park in a disclosure “METHOD OF TRANSMITTING UPLINK CONTROL INFORMATION BY USER EQUIPMENT IN WIRELESS COMMUNICATION SYSTEM AND DEVICE FOR SUPPORTING SAME” (Title), wherein “time-first mapping (or frequency-first mapping) may mean a scheme of performing RE allocation for specific frequency resources (or time resources) in the time-axis (or frequency-axis) direction and then performing RE allocation for other frequency resources (or time resources) in the time-axis (or frequency-axis) direction again” [0175]. Furthermore, “after modulation of the coded bits where the CB is combined with the UCI, the UE may perform RE mapping on PUSCH resources where the modulated symbols are allocated in a frequency-first (or time-first) manner. In this case, the frequency-first (or time-first) RE mapping may mean that RE mapping is performed first on a certain frequency-domain (or time-domain) resources and then performed on the next frequency-domain (or time-domain) resource. In this case, the RE mapping order on frequency-domain (or time-domain) resources may comply with frequency-domain indices or a specific pattern” [0212]. Note that the signal must be indicating the bundling direction in order for the UE to do RE mapping.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the bundling direction and the indication of the bundling direction of Park with the signal of Seo so that “when a UE intends to map acknowledgement information in uplink control information to a physical uplink shared channel, the UE can perform rate-matching or puncturing according to size of the acknowledgement information and then map the acknowledgement information to the physical uplink shared channel” [0023].

(Examiner’s Note: In addition to the above reference by Park, another reference “3GPP TSG RAN WG1 Meeting #88, R1-1702477, LG Electronics, Discussion on search space design (Title)” also discloses the above features for which Park was used. For example, Pg. 2 discloses “…..both frequency-first and time-first CCE mapping can be supported….”, which frequency-first and time-first CCE mapping is associated with bundling direction).

Seo in view of Zhang and Park further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Seo):

Regarding claim 3,     The apparatus of claim 2, wherein the bundling direction is a time-first order or a frequency-first order (e.g. Park: aforesaid time-first or frequency first order).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Zhang as applied to claim 1 above, and further in view of  Noh et. al. (US 20130003639 A1, Noh hereinafter).

Seo in view of Zhang further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Seo):

Regarding claim 4,     The apparatus of claim 1, wherein the first circuitry is further to determine a search space (SS) (e.g. “a method for receiving, by a user equipment (UE), control information in a wireless communication system according to one aspect of the present invention comprises receiving search space information on a self-contained subframe having all of a downlink control symbol, a data symbol, and an uplink control symbol” [0006]).

It is noted that while disclosing search space,  Seo is silent about determine whether a search space (SS) is to be configured in a localized manner, wherein the signal further indicates that the SS is to be configured in the localized manner based on the determination, which however had been known in the art before the effective filing date of the claimed invention as shown by Noh in a disclosure “METHODS FOR TRANSMITTING AND RECEIVING OF CONTROL CHANNEL IN WIRELESS COMMUNICATION SYSTEMS” (Title), wherein “The determining of a kind of a control channel may include: determining one of a downlink physical control channel and the enhanced downlink physical control channel as the kind of the control channel; and determining one of a localized type, in which a search space is configured for control channel elements of the control channel to be adjacent, and a distributed type, in which a search space is configured for the control channel elements to be distributed, as the transmission type of the control channel” [0032]. Note that there are multiple options in the claim and only this option is considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the search space of Seo with the configuration of the search space of Noh so that the control channel can be “efficiently transmitted and received” [0012].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Zhang and Noh as applied to claim 4 above, and further in view of “Hierarchical Search Space Design”, 3GPP TSG RAN WG1 #88, R1-1702222, Intel Corporation, Intel hereinafter).

Seo in view of Zhang and Noh further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Seo):

Regarding claim 5,     The apparatus of claim 4, wherein the first circuitry is to determine that the SS is to be configured in the localized manner, wherein the signal further indicates the localized SS structure (e.g. “a method for receiving, by a user equipment (UE), control information in a wireless communication system according to one aspect of the present invention comprises receiving search space information on a self-contained subframe having all of a downlink control symbol, a data symbol, and an uplink control symbol” [0006], which receiving search space information is associated with the signal indicating the localized SS structure. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing the SS, Seo in view of Zhang and Noh is silent about SS to be configured in a hierarchical manner, wherein the first circuitry is further to determine the hierarchical SS structure for the UE based on channel conditions associated with the UE, wherein the signal further indicates the hierarchical SS structure, which however had been known in the art before the effective filing date of the claimed invention as shown by Intel in a disclosure “Hierarchical Search Space Design” (Title), wherein “From Figure 1, it can be simply understood that channel estimation burden in hierarchical search space can be reduced to LTE PDCCH. Table 1 summarizes the channel estimation burden mitigation…..The hierarchical search space design just share the DMRS channel estimation between different aggregation levels” Section 2, Page 2/1, last two paragraphs. Furthermore, “in NR, the PDCCH decoding only relies only on DMRS, the channel estimation sharing between PDCCHs of different aggregation levels can be beneficial from the perspective of UE processing and this motivated the utilization of hierarchical space design” Section 1, page 1/1, last paragraph. Note that the channel estimation is associated with channel condition. Note further that there are multiple options in the claim and only this option is considered here.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the search space of Seo in view of Zhang and Noh with the hierarchical search space of Intel so that “the UE processing burden can be mitigated” Section 1, page 2/1.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Zhang, Noh and Intel as applied to claim 5 above, and further in view of Blankenship et. al. (US 20180198677 A1, Blankenship hereinafter).

Seo in view of Zhang, Noh and Intel further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Seo):

Regarding claim 6,     The apparatus of claim 5, wherein the hierarchical SS structure indicates whether the UE is to aggregate blind decoding (BD) candidates of the SS (e.g. Intel: “For one UE, the channel estimate obtained for one RE should be reusable across multiple blind decodings involving that RE in at least the same control resource set and type of search space (common or UE-specific)” Section 1, Page 1/1.  Furthermore, “Control search space includes ….aggregation level(s)…number of decoding candidates for each aggregation level” Section 1, Page 1/1).

It is noted that while disclosing hierarchical SS structure, Seo in view of Zhang, Noh and Intel is silent about aggregate BD candidates of the SS in the frequency domain, which however had been known in the art before the effective filing date of the claimed invention as shown by Blankenship in a disclosure “Configuration of a User Equipment; Aggregation Level Configuration of Physical Downlink Control Channel for Machine Type Communications” (Title), wherein “For MTC UE, the overall aggregation level has both time and frequency dimensions. As discussed below, in some RRC configurations there are 4 possibilities allowed in time domain in terms of 4 possible number of repetitions of LC-PDCCH, e.g., N_rep_set(2)-N_rep_set(7) below. If it is desired to keep the number of UE-specific search space blind decoding candidates the same as before, i.e., 16, then in the frequency domain, there should be at most 4 possibilities within a subframe” [0092]. Note that there are multiple options in the claim and only this option is considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the SS structure of Seo in view of Zhang, Noh and Intel with the frequency domain of Blankenship so that the method provides “efficient configuration of the UE” [0030].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo as applied to claim 10 above, and further in view of  Park et. al. (US 20190199477 A1, Park hereinafter).

Seo further discloses the following:

Regarding claim 11,     The apparatus of claim 10, wherein the first circuitry is further to identify the indication of the number of REGs to be included in the REGB received from the gNB (e.g. aforesaid receiving REGB from gNB).

It is noted that while disclosing the signal, Seo is silent about an indication of a bundling direction for the REGs to be included in the REGB, the indication of the bundling direction received from the gNB, and wherein the configuration of the SS is further determined based on the bundling direction, which however had been known in the art before the effective filing date of the claimed invention as shown by Park in a disclosure “METHOD OF TRANSMITTING UPLINK CONTROL INFORMATION BY USER EQUIPMENT IN WIRELESS COMMUNICATION SYSTEM AND DEVICE FOR SUPPORTING SAME” (Title), wherein “time-first mapping (or frequency-first mapping) may mean a scheme of performing RE allocation for specific frequency resources (or time resources) in the time-axis (or frequency-axis) direction and then performing RE allocation for other frequency resources (or time resources) in the time-axis (or frequency-axis) direction again” [0175]. Furthermore, “after modulation of the coded bits where the CB is combined with the UCI, the UE may perform RE mapping on PUSCH resources where the modulated symbols are allocated in a frequency-first (or time-first) manner. In this case, the frequency-first (or time-first) RE mapping may mean that RE mapping is performed first on a certain frequency-domain (or time-domain) resources and then performed on the next frequency-domain (or time-domain) resource. In this case, the RE mapping order on frequency-domain (or time-domain) resources may comply with frequency-domain indices or a specific pattern” [0212]. Note that the signal must be indicating the bundling direction in order for the UE to do RE mapping and signal transmitted by the base station is received by the UE.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the bundling direction and the indication of the bundling direction of Park with the signal of Seo so that “when a UE intends to map acknowledgement information in uplink control information to a physical uplink shared channel, the UE can perform rate-matching or puncturing according to size of the acknowledgement information and then map the acknowledgement information to the physical uplink shared channel” [0023].

(Examiner’s Note: In addition to the above reference by Park, another reference “3GPP TSG RAN WG1 Meeting #88, R1-1702477, LG Electronics, Discussion on search space design (Title)” also discloses the above features for which Park was used. For example, Pg. 2 discloses “…..both frequency-first and time-first CCE mapping can be supported….”, which frequency-first and time-first CCE mapping is associated with bundling direction).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo as applied to claim 10 above, and further in view of  Noh et. al. (US 20130003639 A1, Noh hereinafter).

Seo further discloses the following:
Regarding claim 12,    The apparatus of claim 10, wherein the first circuitry is further to identify an indication, the indication received from the gNB, and wherein the configuration of the SS is further determined based on the indication (e.g. “a method for receiving, by a user equipment (UE), control information in a wireless communication system according to one aspect of the present invention comprises receiving search space information on a self-contained subframe having all of a downlink control symbol, a data symbol, and an uplink control symbol” [0006]).
It is noted that while disclosing search space,  Seo is silent about an indication of a localized manner,  which however had been known in the art before the effective filing date of the claimed invention as shown by Noh in a disclosure “METHODS FOR TRANSMITTING AND RECEIVING OF CONTROL CHANNEL IN WIRELESS COMMUNICATION SYSTEMS” (Title), wherein “The determining of a kind of a control channel may include: determining one of a downlink physical control channel and the enhanced downlink physical control channel as the kind of the control channel; and determining one of a localized type, in which a search space is configured for control channel elements of the control channel to be adjacent, and a distributed type, in which a search space is configured for the control channel elements to be distributed, as the transmission type of the control channel” [0032]. Note that there are multiple options in the claim and only this option is considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the search space of Seo with the configuration of the search space of Noh so that the control channel can be “efficiently transmitted and received” [0012].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Noh as applied to claim 12 above, and further in view of “Hierarchical Search Space Design”, 3GPP TSG RAN WG1 #88, R1-1702222, Intel Corporation, Intel hereinafter).

Seo in view of Noh further discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Seo):
Regarding claim 13,  The apparatus of claim 12, wherein the indication is of the localized manner, wherein the first circuitry is further to identify an indication of a localized SS structure for the UE, wherein the indication of the localized SS structure is received from the gNB, and wherein the configuration of the SS is further determined based on the localized SS structure (e.g. “a method for receiving, by a user equipment (UE), control information in a wireless communication system according to one aspect of the present invention comprises receiving search space information on a self-contained subframe having all of a downlink control symbol, a data symbol, and an uplink control symbol” [0006], which receiving search space information is associated with the signal indicating the the localized SS structure. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).
It is noted that while disclosing the SS, Seo in view of Noh is silent about indication is of the hierarchical manner, wherein the first circuitry is further to identify an indication of a hierarchical SS structure for the UE, wherein the indication of the hierarchical SS structure is received from the gNB, and wherein the configuration of the SS is further determined based on the hierarchical SS structure, which however had been known in the art before the effective filing date of the claimed invention as shown by Intel in a disclosure “Hierarchical Search Space Design” (Title), wherein “From Figure 1, it can be simply understood that channel estimation burden in hierarchical search space can be reduced to LTE PDCCH. Table 1 summarizes the channel estimation burden mitigation…..The hierarchical search space design just share the DMRS channel estimation between different aggregation levels” Section 2, Page 2/1, last two paragraphs. Furthermore, “in NR, the PDCCH decoding only relies only on DMRS, the channel estimation sharing between PDCCHs of different aggregation levels can be beneficial from the perspective of UE processing and this motivated the utilization of hierarchical space design” Section 1, page 1/1, last paragraph. Note that the channel estimation is associated with channel condition.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the search space of Seo in view of Noh with the hierarchical search space of Intel so that “the UE processing burden can be mitigated” Section 1, page 2/1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571 272 9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/           Examiner, Art Unit 2411

/ANDREW LAI/            Supervisory Patent Examiner, Art Unit 2411